DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Medium discharging apparatus including a discharge tray containing multiple trays arranged in multiple postures forming different angles and image reading apparatus.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: discharger, holding portion and reading unit in claims 1, 5 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 8 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Kaneko (US Pub 2018/0257895).

Re claim 1: Kaneko discloses a medium discharging apparatus comprising: 
a discharger (interpretation: a discharge roller pair that discharges a medium from the casing, and includes a discharge driving roller and a discharge driven roller, which is disclosed on pages 17 and 18.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that discharges a medium from a casing (e.g. the third conveyance unit (30) is considered as the discharger that uses the driving rollers to discharge the medium to the tray, which is taught in ¶ [128].); and 

[0128] A third conveyance unit 30 on the downstream side of the second conveyance unit 20 in the conveyance direction includes a driving roller 31 and a driven roller 32 driven by the driving roller 31, and conveys the conveyance medium S conveyed from the second conveyance unit 20 to the discharge tray 2. That is, the third conveyance unit 30 functions as a discharge mechanism.

a discharge tray including a first tray configured to receive a front end of the medium discharged by the discharger and allow placement of the medium therein (e.g. the first discharge tray (2a) is considered as the first tray that receives the sheet fed, which is illustrated by the path RT shown in figure 1 below and explained in ¶ [130].), and 



    PNG
    media_image1.png
    700
    444
    media_image1.png
    Greyscale


a second tray that is located downstream of the first tray in a medium discharge direction and configured to allow placement of the medium therein (e.g. the second discharge tray (2b) is located downstream from the first discharge tray and receives the medium fed, which is disclosed in ¶ [130].), wherein


    PNG
    media_image2.png
    262
    460
    media_image2.png
    Greyscale


the discharge tray is configured to switch between a first posture in which the first tray and the second tray form a first angle in a side view in the medium discharge direction, and a second posture in which the first tray and the second tray form a second angle smaller than the first angle, without changing the posture of the first tray with respect to the discharger (e.g. as seen in figures 23a and 23b, the angle of the second discharge tray is smaller in figure 23b than the angle of the first discharge tray in figure 23a.  The first discharge tray does not change position in both positions of the second discharge tray.  This is shown in figures 23a and 23b and explained in ¶ [308] and [309].).  

[0308] For example, in the state shown in FIG. 22d, a discharge tray 2 is lifted up in the vertical direction, as compared with the state shown in FIG. 22a, thereby making it possible to change a position at which the leading edge of a conveyance medium S lands on the upper surface of the discharge tray 2. Thus, as shown in FIG. 23, if the leading edge of the conveyance medium S to be discharged abuts against the trailing edge of the already discharged conveyance medium S to push it, it is possible to make the leading edge of the succeeding conveyance 
[0309] Note that in this embodiment, the angle is adjusted using the convex portion 102a formed in the first discharge tray 2a and the grooves 102b formed in the second discharge tray 2b. However, it is only necessary to adopt a configuration capable of adjusting the angle of the second discharge tray 2b with respect to the first discharge tray 2a. For example, grooves may be formed in the first discharge tray 2a and a convex portion may be formed in the second discharge tray 2b. A torque limiter may be attached to the second hinge 102 to adjust the angle of the second discharge tray 2b. Alternatively, a latch may be attached to the second hinge 102, and a lever, a switch, or the like capable of releasing fixing may be provided, thereby making it possible to adjust the angle. 



    PNG
    media_image3.png
    288
    452
    media_image3.png
    Greyscale



Re claim 2: The teachings of Kaneko are applied to independent claim 1 above.
Kaneko teaches the medium discharging apparatus according to claim 1, wherein 
the discharge tray is configured to switch between a deployed state that allows placement of the medium therein and a stored state in which a portion of the casing is covered by the first tray or both the first tray and the second tray (e.g. figure 11b shows the first tray or both the first and second trays within a stored state, which is taught in ¶ [170]-[172].  Figures 23a and 23b discloses the trays within the deployed state to receive sheets.).  

[0170] FIGS. 11a and 11b are side views each showing the stored state of the discharge tray 2. 
[0171] As described above, the discharge tray 2 is formed by the two, first and second discharge trays 2a and 2b, and is bent with the second hinge 102 as a center. A bending angle .beta. formed by the conveyance surfaces of the first discharge tray 2a 
[0172] In the image reading apparatus according to this embodiment, when the discharge tray 2 is stored, the barycenter of the second discharge tray 2b is on the rear side of the apparatus with respect to the second hinge 102, and the second discharge tray 2b receives a force in a direction, in which the bending angle .beta. becomes small, by the weight of the second discharge tray 2b at the time of storing the discharge tray 2. The barycenter of the overall discharge tray 2 at the time of storage is on the front side of the apparatus with respect to the first hinge 101. Therefore, to store the discharge tray 2 without floating from the main body 100, it is necessary to apply a force in a direction in which the overall discharge tray 2 is closed until the bending angle .beta. of the discharge tray 2 becomes equal to the main body angle .alpha., thereby lifting up the second discharge tray 2b. 


Re claim 3: The teachings of Kaneko are applied to independent claim 1 above.
Kaneko teaches the medium discharging apparatus according to claim 1, wherein 
the second tray is configured to be stored in the first tray (e.g. the invention discloses a modification that involves having a second tray stored inside and drawn out of the first discharge tray, which is illustrated in figure 66a and explained in ¶ [352] and [415].).  




    PNG
    media_image4.png
    271
    442
    media_image4.png
    Greyscale


[0415] More specifically, as shown in FIGS. 66a to 68d, a discharge tray 2600 is provided in a main body 2501 of a sheet conveyance apparatus 2500 to be folded at a rotation hinge 2601. The discharge tray 2600 is used as a first-stage tray (first discharge tray) 2610, of which a second-stage extension tray (second discharge tray) 2620 is drawn out.


    PNG
    media_image5.png
    269
    438
    media_image5.png
    Greyscale



Re claim 6: The teachings of Kaneko are applied to independent claim 1 above.
Kaneko teaches the medium discharging apparatus according to claim 1, wherein 
the discharge tray is configured to switch between the first posture and the second posture by pivoting of the second tray with respect to the first tray (e.g. the first tray can pivot the second tray with respect to the first tray using the pivot point (102), which is illustrated in figure 23a or 23b and explained in ¶ [130] above.), and 
the discharge tray is provided with a locking portion that locks the discharge tray in one or both of the first posture and the second posture (e.g. a lock is used to lock the discharge tray interior and the discharge tray in a flat position where sheets can be fed onto the discharge tray.  This is considered as a first posture, which is explained in ¶ [399] and [400] and illustrated in figures 61-63.).  


    PNG
    media_image6.png
    430
    441
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    301
    424
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    324
    411
    media_image8.png
    Greyscale


[0399] The discharge tray 1100 is formed by the discharge tray interior 1101 and a discharge tray exterior 1102. The discharge tray interior 1101 forms a stacking surface on which a conveyance medium S discharged via a discharge opening 92 is stacked. The discharge tray exterior 1102 forms an outer surface when a discharge tray 2 is in a stored state. The discharge tray interior 1101 and the discharge tray exterior 1102 are formed in almost equal sizes when viewed from a direction perpendicular to the stacking surface, and axially supported by a pivot support portion 1103 on the upstream side in a conveyance direction to be pivotable. Furthermore, a discharge tray interior biasing member 1104 that biases the downstream end of the discharge tray interior 1101 in a direction to separate it from the discharge tray exterior 1102 is provided between the discharge tray interior 1101 and the discharge tray exterior 1102. In addition, a discharge tray interior lock member 1105 is provided on the end face of the discharge tray exterior 1102 in a sheet width direction. The discharge tray interior lock member 1105 can 
[0400] In a state in which the discharge tray interior 1101 is locked by the discharge tray interior lock member 1105, that is, a state in which an engaging portion 1101a provided in the end portion of the discharge tray interior 1101 in the width direction engages with the discharge tray interior lock member 1105, the pivot of the discharge tray interior 1101 by the discharge tray interior biasing member 1104 is regulated, and the discharge tray interior 1101 is held in a positional relationship in which it is almost parallel to the discharge tray exterior 1102. 

Re claim 8: The teachings of Kaneko are applied to independent claim 1 above. 
Kaneko teaches an image reading apparatus comprising: 
a reading unit (interpretation: a scanner that is inside the casing that is disposed to read a medium transported on the medium transport path, which is disclosed on pages 11 and 12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that reads an image of a medium (e.g. the system contains a sensor to read the conveyed page, which is explained in ¶ [140].); and 

[0140] <Arrangement of CIS> 
[0141] Each of the image reading units 70 on the downstream side of the medium detection sensor 60 is, for example, a unit for optically scanning, performing conversion into an electrical signal, and reading the signal as image data, and includes a light source such as an LED, an image sensor, and a lens array. In this embodiment, the image reading unit 70 is arranged on each side of the path RT, and these image reading units read the obverse and reverse surfaces of the conveyance medium S. 
the medium discharging apparatus according to claim 1, wherein the medium read by the reading unit is discharged (e.g. the sheet is discharged to the discharge tray after being read by the scanner, which is explained in ¶ [152].).

[0152] At a timing based on the detection result of the medium detection sensor 60, the control unit 80 starts to cause the image reading unit 70 to read an image of the conveyance medium S conveyed by the second conveyance unit 20, primarily stores the read image, and transmits it to the external PC. The conveyance medium S whose image has been read is discharged by the third conveyance unit 30 to the discharge tray 2, thereby ending the image reading processing of the conveyance medium S.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Bartman (US Pub 2007/0077110).

Re claim 4: The teachings of Kaneko are applied to independent claim 1 above.
Kaneko teaches the medium discharging apparatus according to claim 3, wherein 
the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction (e.g. as seen above in figure 66a, the second tray (2620) slides inside the first tray in a direction where the sheet is discharge and in the opposite direction, which is explained in ¶ [415] above and [356].), 

[0356] FIG. 44 shows a state in which the tray support portion 731 also serves as an extension tray. The tray support portion 731 can also serve as an extension tray by sliding to a position where the tray support portion 731 protrudes from the first discharge tray 2a to the downstream side in the conveyance direction. FIG. 45 is a view showing the discharge tray 2 when viewed from the direction of the arrow B. As shown in FIG. 45, when the tray support portion 731 moves to a position where it protrudes from the first discharge tray 2a, the butting surfaces 731a of the tray support portion 731 mesh with the abutting portions 732a of the first discharge tray 2a. The first discharge tray 2a is also provided with the butting surfaces 731a at a position where the tray support portion 731 is stored and a position where the tray support portion 731 is extended to the downstream side in the conveyance direction. This can reliably determine the position of the tray support portion 731, 

the first tray includes a guide rail that guides the sliding shaft (e.g. the first tray contains a rail to guide the extension tray, which is taught in ¶ [356] above.).
However, Kaneko fails to specifically teach the features of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle.  
However, this is well known in the art as evidenced by Bartman.  Similar to the primary reference, Bartman discloses a second output tray connected to a first output tray (same field of endeavor or reasonably pertinent to the problem).    
Bartman teaches the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle (e.g. the invention discloses a tray with a second output tray portion, which is taught in ¶ [22] and [23].  The hinge can be used to have a second tray at a first position with the first tray and at a smaller angle based on the adjustment of the second tray with the first tray, which is taught in ¶ [24]-[26].).


[0023] The media output tray 109 has a second portion 117 connected to the opposite end of the first portion 115 from the media output device 105, and a hinge 111 between the first portion 115 and the second portion 117. The hinge 111 connects the first portion 115 to the second portion 117. By folding the tray at the hinge 111, the same single media output tray 109 can be converted from a flat tray (FIG. 1) to a basket tray (FIG. 2). 

[0024] In some embodiments herein, the hinge 111 is positioned at an approximate midpoint of the output tray 109 and the first portion 115 is approximately the same size as the second portion 117. In other embodiments, the first portion 115 and the second portion 117 can be different sizes and the hinge 111 can be non-centered, so long as the media output tray 109 can fold to form a basket that will hold the media and prevent the media from falling out of the basket. 
[0025] The hinge 111 maintains a relative position between the first portion 115 and the second portion 117. When the relative position between the first portion 115 and the second portion 117 is a "first tray position", the first portion 115 and the second portion 117 form a flat output tray 109, as shown in FIGS. 1 and 3. Thus, in the first tray position, the first portion 115 lies in the same approximate plane as the second portion 117 and the angle between the first portion 115 and the second portion 117 is greater than approximately 175 degrees, can be between 175 and 185 degrees, and can be 180 degrees, for example as shown in FIG. 3. 
[0026] When the relative position between the first portion 115 and the second portion 117 is in a "second tray position," the first portion 115 and the second portion 117 form a basket tray, as shown in FIGS. 2 and 4. Thus, when the relative position between the first portion 115 and the second portion 117 is the 

    PNG
    media_image9.png
    188
    294
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    207
    255
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    121
    305
    media_image11.png
    Greyscale


Therefore, in view of Bartman, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, incorporated in the device of Kaneko, in order to provide a convenient manner to adjust the arrangement of the tray, which increases the flexibility of use of the MFP output tray (as stated in Bartman ¶ [30]).  


Re claim 5: The teachings of Kaneko in view of Bartman are applied to dependent claim 4 above.
Kaneko teaches the medium discharging apparatus according to claim 4, wherein 
the guide rail includes a holding portion (interpretation: a recessed portion that holds the sliding shaft at the second position, which is disclosed on page 25.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that holds the sliding shaft in one or both of the first position and the second position (e.g. the guide can hold the extension tray in the first position to slide within and out of first tray, which is taught in ¶ [356] above.).  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Kagami (US Pub 2005/0052518).

Re claim 7: The teachings of Kaneko are applied to independent claim 1 above.
However, Kaneko fails to specifically teach the features of the medium discharging apparatus according to claim 1, wherein 
the second tray is provided with a third tray that is configured to be deployed and stored with respect to the second tray.  

Kagami discloses wherein the second tray is provided with a third tray that is configured to be deployed and stored with respect to the second tray (e.g. the printer contains a first, second and third discharge trays, which is illustrated in figure 1 and explained in ¶ [43].  The third tray is stored with respect to the second tray, which is illustrated in figures 3, 4 and explained in ¶ [48].  The third tray can be pulled from the first and second trays using the handgrip explained in ¶ [65].).

[0043] In FIGS. 1 to 4, the reference numeral 1 designates a first sheet discharge tray (first member), the reference numeral 2 designates a second sheet discharge tray (second member), the reference numeral 3 designates a third sheet discharge tray (third member), the reference numeral 4 designates a front cover as the cover member, the reference numeral 5 designates a lower case, the reference numeral 6 designates an upper case, the reference numeral 7 designates a sheet feed cover, the reference numeral 8 designates an access cover, the reference numeral 9 designates a decorated cover, the reference numeral 10 designates an access window, the reference numeral 11 designates a power key (power switch button), the reference numeral 12 designates a reset key (reset button), the reference numeral 16 designates LED (light-emission element), the reference numeral 26 designates a camera direct connector, and the reference numeral 56 designates a opening portion of the exterior of the apparatus which is opened and closed by the cover member 4. The recording apparatus of the embodiment includes the lower and upper cases 5 and 6 which form the exterior of the apparatus, an access cover unit which is formed by incorporating the decorated cover 9 and the access window 10 into the access cover 8, the front cover 4 which is of the cover member rotatably retained by and fixed to the lower case 5, the sheet feed cover 7 which covers an automatic sheet feeder (not shown), and a printer unit which is accommodated within the exterior of the apparatus formed by these exterior members. 

[0048] FIG. 5 is the schematic perspective view showing the recording apparatus according to the first embodiment of the invention (in the state of FIG. 3) when viewed from a bottom surface side, FIG. 6 is the schematic perspective view showing the lower case of the recording apparatus of FIG. 5 when viewed from the bottom surface side, FIG. 7 is the schematic perspective view showing a left tray rail attached to the tray accommodation unit of the recording apparatus according to the first embodiment of the invention when viewed from a top side, FIG. 8 is the schematic perspective view showing a right tray rail attached to the tray accommodation unit of the recording apparatus according to the first embodiment of the invention when viewed from the top side, FIG. 9 is the schematic perspective view showing the cover member (front cover) of the recording apparatus according to the first embodiment of the invention when viewed from a backside. 

[0065] When the sheet discharge tray unit 55 is accommodated in the tray accommodation unit 5a, the sheet discharge tray unit 55 is retained with no rattle in the tray accommodation unit 5a in such a manner that the convex portions (protrusions) 5d formed in top faces 5b on the both sides of the tray accommodation unit 5a engage the concave portions 1i and 1j of the guide protrusions 1a and 1b of the first sheet discharge tray 1. The third sheet discharge tray 3 is accommodated inside the closed front cover 4 while vertically standing between the front cover 4 and the opening portion 56, or between the front cover 4 and the later-mentioned discharge roller 42. When the operator performs the recording (printing), the operator puts operator's hand on or places operator's finger on a grip portion 4e formed by a wide opening of the front cover 4 to pull and rotate the front cover 4. As the front cover 4 is rotated, the third sheet discharge tray 3 is slowly rotated by the deadweight at the same time, and then the handgrip portion 3e of the third sheet discharge tray 3 is exposed as shown in FIG. 4. The handgrip portion 3e of the third sheet discharge tray 3 is pulled by placing operator's finger on the handgrip portion 3e.

Therefore, in view of Kagami, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second tray is .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang discloses a first tray that is connected to a second rotatable second output tray.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672